Aulisi, J.
Proceeding under article 78 of the Civil Practice Law and Rules to review the determination of the Board of Regents which revoked the petitioner’s license to practice medicine pursuant to the permissive provisions of section 6514 (subd. 2, par. [b]) of the Education Law. The petitioner was found guilty of the crime of publishing advertisements relating to certain diseases in violation of section 1142-a of the Penal Law in the Court of Special Sessions, New York County (affd. 18 A D 2d 1137, affd. 13 N Y 2d 1052, remittitur amd. 14 N Y 2d 583, cert. den. 377 U. S. 966). The information charged that, on September 11, 1960 and April 2, 1961 defendant “ unlawfully caused to be published, delivered and distributed in the newspaper La Prensa an advertisement that he was a practicing physician and would be willing to treat male patients for lost vitality and lost manhood.” Petitioner’s principal contention in this proceeding is that the punishment imposed is excessive and disproportionate to the offense that he committed. Here the petitioner had previously experienced a six months’ suspension of his license when in 1954 he advertised for patronage in a New York Spanish language weekly magazine (affd. 284 App. Div. 1005, app. dsmd. 308 N. Y. 810). We find that there was no abuse of discretion by the Board of Regents and that the punishment was not excessive. Determination confirmed, and petition dismissed, without costs. Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.